ORDER

LIMBAUGH, District Judge.
Plaintiffs former counsel, Timothy E. Hogan, has filed a petition for recognition of attorney’s lien on fees (# 15), filed March 25, 1996. Mr. Hogan avers that his former law partners have refused to recognize his interests in the fees generated in this cause of action. Mr. Hogan seeks a court order requiring that any draft, pay order, settlement check or judgment in this cause of action, as it relates to attorneys’ fees be required to have Mr. Hogan’s name as a co-payee.
*646The Court is not inclined to entertain the petitioner’s request at this point in the litigation. Firstly, the Court opines that any fee dispute that Mr. Hogan may have with plaintiffs present counsel is a matter separate and distinct from this cause of action. Secondly, the Court questions the jurisdiction of a federal court to intervene in what appears to be a state cause of action for breach of contract. Finally, the Court believes it to be premature to direct the manner by which attorneys’ fees will be paid out in this cause of action prior to its final resolution.
Accordingly,
IT IS HEREBY ORDERED that petitioner Timothy E. Hogan’s request for a court order directing payment of attorneys’ fees in this cause of action to list him as a co-payee be and is DENIED.